Citation Nr: 0505536	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-04 268	)	DATE
	)
MERGED APPEAL	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include 
post-traumatic stress disorder (PTSD) and depression.

2.  Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had honorable active service from August 1974 to 
July 1978.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from October and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

In March 2004, the Board remanded the claims to the RO for 
further development and consideration.

Unfortunately, the claim for an increased rating for the low 
back disability again must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part 
concerning this claim.  The Board, however, will determine 
whether he is entitled to service connection for a 
psychiatric disorder inclusive of PTSD and depression.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran does not have a psychiatric disorder, 
including depression or PTSD, as a result of his service in 
the military.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).



Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as two development letters 
(one pertaining to service connection for depression, the 
other providing specific information regarding PTSD claims) 
was mailed to the veteran in February 2002, prior to the 
October 2002 rating decision being appealed.  

Regarding the VA's duty to assist the veteran with his 
claims, the Board concludes that the discussions in the 
October 2002 rating decision appealed, the November 2003 
statement of the case (SOC), the March 2003 and June 2004 
supplemental statements of the case (SSOC's) and several 
letters over the years - besides the two February 2002 
letters already mentioned, informed the veteran of the 
information and evidence needed to substantiate his claims, 
whose specific responsibility - his or VA's, it was for 
obtaining the supporting evidence, what evidence had been 
received, and indicated he should submit all relevant 
evidence in his possession.  When considered collectively, 
the RO's decisions, SOC, SSOC's and various letters informed 
him of:  why the evidence on file was insufficient to support 
his position that his conditions are related to his service 
in the military; what evidence the record revealed; what VA 
was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The two 
February 2002 VCAA letters, especially, specifically informed 
him of what he should do in support of his claim, including 
perhaps having a hearing, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  So he was, 
in essence, informed to submit everything relevant he had 
regarding his claims.  

The RO also obtained the veteran's service medical records 
(SMRs), service personnel records that confirm some of his 
alleged stressors, Social Security Administration (SSA) 
records, VA records, and records from private 
medical facilities.  The veteran also was provided several VA 
examinations.  There is no evidence missing from the record 
that must be part of the record for him to prevail on the 
claims.  VAOPGCPREC 7-2004.

The content of the VCAA notices, therefore, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 

II.  Factual Background

The veteran had honorable active service from August 1974 to 
July 1978.  His service medical records reveal that, on a 
report of medical history for separation in June 1978, he 
stated that he had or had experienced nervous trouble and 
depression.  A psychiatric examination also conducted at that 
time was normal.  

The veteran was hospitalized at a VA facility for cocaine and 
alcohol dependence in August 1996.  The discharge summary 
noted that the veteran started alcohol use at age 14, and 
cocaine use at age 29.  The veteran was hospitalized at a 
private facility in August 1997 due to a drug overdose as a 
result of depression.  
The veteran was hospitalized at a VA facility for depression 
and suicidal impulses from July 1988 to August 1988.  The 
discharge summary noted that the validity of the suicide 
attempt was questionable at that time.  The veteran initially 
denied recent stressors but subsequently revealed that 
breaking up with a girlfriend several months previously 
caused him a lot of anger, guilt, depression, and suicidal 
impulses.  The diagnosis was adjustment disorder, with 
depressed mood, resolved; dysthymia; and personnel, not 
otherwise specified.

The veteran was hospitalized at a VA facility for depression 
and suicidal impulses from September to October 1988.  The 
discharge summary noted that the veteran revealed that some 
of his psychiatric difficulties began when he discovered that 
his wife was unfaithful to him.  

The veteran was hospitalized at a VA facility for depression 
of 6 years duration and suicidal impulses from March to May 
1990.  Panic disorder with agoraphobia and mixed personality 
disorder were also diagnosed.  The veteran related numerous 
traumatic events in his childhood, including an abusive 
father and the murder of his best friend.  He noted that his 
military service consisted of primarily stressful 
intelligence work aboard ship.  He divorced his wife in 1984.  
He reported that he had his first panic attack during basic 
training in service.  

The veteran underwent evaluation for the purpose of 
entitlement to SSA disability benefits.  The veteran dated 
the onset of his psychiatric disorder to 1985 when he 
discovered that his wife was unfaithful to him.  He noted 
that he was in the Navy for 10 years but was released due to 
psychiatric problems.  The diagnosis was bipolar disorder, 
currently in depression stage, severe.  The examiner noted 
that the veteran exhibited the following psychosocial and 
environmental stressors: not being able to maintain 
meaningful employment, separation from his family, and poor 
coping skills.  The examiner noted that the veteran had 
significant impairment.  

The veteran was hospitalized for cocaine and alcohol abuse at 
a VA facility from June to October 1998.  

A physical examination was conducted at a VA domiciliary in 
September 2000.  The veteran noted that he had been drug and 
alcohol free for two years.  However, he was married in 
August 1999, he worked aboard a ship, was away from home for 
extended periods of time, and sent money earmarked for 
savings home to his wife .  However, when he returned home 
his discovered that his wife had spent most of the money.  He 
stated that he was jailed after confronting his wife about 
the money and he subsequently reverted to substance abuse.  
The diagnosis was rule out substance abuse, rule out major 
depression, rule out bipolar disorder, and rule out 
personality disorder.  

The veteran underwent an initial evaluation at a VA facility 
in October 2000.  The veteran noted a history of physical 
abuse and destructive behavior as a child.  He denied any 
traumatic exposure in service but noted that "a great 
injustice was done to me by the service and by my first 
wife."  The examiner noted that with respect to PTSD, he 
endorses intrusive thoughts and dreams about his childhood 
experience.  The diagnosis was dysthymic disorder, PTSD, 
cocaine dependence, in early full remission.  The examiner 
noted that the veteran had moderate to severe stressors, 
problems with primary support group, social environment, 
occupation, finances, and housing.  An individual therapy 
note that month also recorded the veteran's abusive 
childhood.  The diagnosis was probable PTSD, probable bipolar 
disorder, and probable organic affective disorder.  

The veteran underwent a discharge examination at a VA 
facility in December 2000.  The veteran indicated that he 
experienced two traumatic events in service consisting of 
accidents aboard an aircraft carrier.  He recalled hearing 
the cries of the injured and seeing body parts of the dead 
servicemen.  He notes that two of the dead were his friends, 
and many other servicemen were maimed.  He stated that he 
dreams of these incidents three or four times per month.  The 
examiner noted that a review of the records failed to 
indicate that the veteran ever mentioned these stressors, or 
that he experienced traumatic events in service on initial 
evaluation in October 2000.  The diagnosis was cocaine 
dependence, in remission in a structured environment; mood 
disorder, not otherwise specified; alcohol dependence, 
reportedly in remission; and personality disorder, not 
otherwise specified, with antisocial features.  The examiner 
noted that the veteran's stressors were unemployment, 
homelessness and estrangement from his wife.  The examiner 
also noted that the veteran refused psychiatric testing.  He 
also indicated that it appeared that the veteran was 
attempting to present symptoms consistent with PTSD secondary 
to alleged traumatic events in service.  The examiner stated 
that it appeared unlikely that the veteran experienced the 
traumatic events in service that he reported.  

Subsequent VA outpatient treatment records note treatment for 
depression, bipolar disorder, PTSD, and substance abuse.  

The veteran was hospitalized at a VA facility in October 
2001.  The diagnosis was substance-induced depression and 
alcohol abuse.  

The veteran was hospitalized at a private facility in August 
2002.  A discharge summary noted that he presented with 
worsening symptoms of depression and PTSD.  He denied 
substance abuse but a drug test showed cocaine and cocaine 
metabolites.  The examiner stated that he was not sure 
whether the veteran was disabled for his back problems or his 
PTSD, or whether the veteran was "working both of those 
symptoms to maintain a disability."  The Axis I diagnoses 
were major depression, recurrent; history of PTSD, by 
patient.  Rule out significant secondary gain.  The Axis II 
diagnosis was personality disorder, not otherwise specified.  
Features of Class II Board antisocial personality disorder.  
The Axis III diagnosis was chronic back pain.  The Axis IV 
psychosocial stressors were moderate.  The Axis V GAF was 50.  
In the examiner's opinion, the veteran had significant 
secondary gain issues to continue his disability, as his 
symptoms did not match his presentation on the unit or by 
observation from a distance.  The examiner questioned whether 
or not his symptom presentation was fabricated to maintain 
his disability.  

In a letter dated in December 2003, Robert F. Fisher, LCSW, 
stated that the veteran started outpatient treatment after 
his August 2002 hospitalization.  The social worker also 
noted that the veteran displayed symptoms consistent with 
PTSD due to inservice events.  

A VA mental disorders examination was conducted in September 
2002.  The veteran reported that while serving aboard the USS 
Forestall there was a fire almost every day.  The examiner 
noted that this statement was clearly an exaggeration.  The 
veteran also reported that an airplane crashed into the deck 
of that carrier in the spring of 1975.  He learned of this 
accident about an hour after it happened.  He also reported 
that an airplane crashed into the deck of the carrier around 
January 1978.  He noted that he was on the deck just before 
the crash and was just leaving the deck when he saw the fire 
and injured servicemen.  He indicated that this incident 
terrified him.  The veteran also related that he was shown a 
movie about fires on the USS Forestall during basic training 
and that he was the only person in his class to be assigned 
to that ship.  He indicated that this also caused him trauma.  
It was the veteran's view that the two incidents that he did 
not actually witness was the cause of his lifelong history of 
maladaptive, disruptive, irresponsible, and impulsive 
behavior.

The examiner noted that the veteran was unable to offer any 
reasonable explanation why he was able to or interested in 
reenlisting in the Navy in 1981 if events in the military 
were so terrible and evocative of a psychiatric disorder 
during his first period of service.  The examiner noted that 
the veteran's pattern of willful and persistent misconduct 
has continued throughout his entire life.  The examiner noted 
that the veteran claimed that he has nightmares of fires and 
explosions three or four times a week.  The examiner also 
noted that service medical records show a complaint of 
depression, but that the complaint was vague and not 
substantiated or related to anything in particular.  It was 
also noted that there was no psychiatric treatment in service 
and that the veteran could not have been sufficiently 
disturbed as he was not barred from enlistment four years 
later.  When the examiner pointed out to the veteran that 
many of the veteran's difficulties in life had been related 
to his ingestion of drugs and alcohol, he could not offer any 
reasonable explanation of comment in that regard.  

The examiner concluded that, based on a review of the claims 
file, history and examination, the veteran does not meet the 
diagnostic criteria for PTSD, either in terms of stressors or 
ongoing symptom presentation.  The diagnosis was 
polysubstance abuse and substance-induced depression.  

The veteran presented at a private facility in September 
2003.  He complained of depression and symptoms of PTSD which 
started after the attack on the World Trade Center and 
Pentagon on September 11, 2001.  That event caused his 
recollection of the smell of burning flesh and flashbacks to 
the two crashes he witnessed while serving aboard the USS 
Forestall.  The examiner noted that the veteran had limited 
coping skills, dysphoria, and some mood disturbance regarding 
the events in his life.  The examiner also raised the issue 
of whether the veteran's account was motivated by pursuit of 
secondary gain.  The diagnosis was major depression, 
recurrent, with psychotic features; and PTSD-like symptoms 
reported by the veteran.  

A letter from Maria Christina, a private community outreach 
coordinator, dated in December 2003, is of record.  She 
stated that she knows the veteran over the past year and has 
found him to be honest, well mannered, dedicated individual 
who could greatly benefit from the benefits that would be 
afforded him if service connection were granted for PTSD.  
She noted that the veteran was in close proximity and 
witnessed the deaths of fellow servicemen while he served 
aboard the USS Forestall.  

A VA mental disorders examination was conducted in April 
2004, as directed by the Board's March 2004 remand.  The 
examiner noted that he had reviewed the veteran's claims file 
and summarized his psychiatric history based on this review.  
The veteran noted the following in-service stressors: 
watching a movie of a bomb exploding aboard the USS Forestall 
in boot camp, and then being the only serviceman out of 80 in 
his class to be sent to that the ship; hearing an airplane 
crash aboard that ship he was while playing cards below deck, 
going to general quarters, and then hearing that one pilot 
was killed and another badly injured; and when another 
airplane crashed causing the deaths of several servicemen 
including one of his friends he went below deck just before 
the crash.  The veteran noted that he attempted suicide three 
times, and complained of nightmares, depression, numerous 
psychiatric hospitalizations.  

As part of the psychological assessment, the veteran was 
subjected to the following studies:  Beck Depression 
Inventory (BDI); Impact of Event Scale - Revised 
(IES-R; Mississippi Scale for Combat Related PTSD-Revised 
(MPTSD-R); and the Symptom Checklist-90-Revised (SCL-90-R).  
The examiner noted that on the MPTSD-R, the veteran obtained 
a score of 142.  The examiner noted that this score was 
clearly exaggerated and represented deliberate over reporting 
by the veteran given the limitation of his stressors and his 
lack of combat exposure.  The examiner noted that the IES-R 
score of 60/84 suggested severe impact and disruption 
secondary to traumatic stressors in spite of the veteran's 
limited alleged traumatic events.  The examiner noted that 
the veteran's BDI score of 41 was consistent with 
catastrophic depression and often associated with inpatient 
psychiatric treatment.  The examiner also noted the veteran's 
SCL-90-R score of 63/90 was indicative of some level of 
distress with no particular pattern of symptoms ranging 
across all symptom categories.  The examiner concluded that 
the veteran's responses on psychological testing suggested 
significant over reporting and possible symptoms application 
associated with malingering.  The Axis I diagnoses were 
alcohol dependence, by history, in short-term remission; 
polysubstance abuse, in short-term remission; and dysthymic 
disorder not related to military service.  The Axis II 
diagnosis was none.  The Axis III diagnosis was mixed 
personality disorder, histrionic and antisocial features; and 
see medical history.  The Axis IV psychosocial stressors were 
inadequate finances, inadequate socialization, and 
unemployment.  The Axis V GAF was 70.  Some mild symptoms 
with some difficulty in social and occupational functioning, 
secondary to long-term substance abuse were noted.  

The examiner stated that the present evaluation of the 
veteran was consistent with the evaluation of the examiner 
who had conducted the September 2002 VA examination.  The 
veteran did not meet the criteria for a diagnosis PTSD by THE 
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH EDITION (DSM-IV) criteria.  The examiner 
noted the veteran did not witness any traumatic event in 
service; he did not report symptomatology consistent with 
PTSD; his claims of nightmares were not consistent with PTSD 
as they were not related to any event in service; and his 
longstanding alcohol and drug abuse account for his mood 
disorder.

In a second letter from Mr. Fisher, dated in January 2004, he 
notes that the veteran conveyed a history of PTSD from 1978 
to the present due to inservice traumatic events.  The 
veteran did not recognize his PTSD symptomatology until he 
was educated about PTSD by the VA.  He noted that the veteran 
denied that he was a "compensation seeker."  

The veteran claims that he has PTSD as a result of stressful 
experiences in boot camp and while serving aboard the USS 
Forestall.  The veteran has also submitted the statements of 
family members who note that he was a well-adjusted child but 
the horrendous events he witnessed in service resulted in 
psychiatric difficulties and substance abuse.  

The veteran's representative requests that the veteran be 
provided another VA examination as the April 2004 VA 
examination was inadequate.  The representative also disputes 
that examiner's opinion that the veteran is a malingerer.  



III.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection also may be granted for a disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  C.F.R. § 3.304(f)(3).

The veteran does not claim that his alleged stressor is based 
on a personal assault.  Accordingly, inasmuch as a revision 
to 38 C.F.R. § 3.304(f) was not substantive except as to 
cases involving personal assault, and other changes were made 
merely to improve the organization of the subsection, the 
veteran will not be prejudiced by consideration of the 
revised version of the regulation.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

As mentioned, where VA determines the veteran did not engage 
in combat, his lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate his testimony as to the 
alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The service records that are available must support 
and not contradict his lay testimony concerning the noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In 
this regard, VA "is not required to accept doctors' opinions 
that are based upon the appellant's recitation of medical 
history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

As a preliminary matter, the veteran was discharged from 
service for the period from April 1981 to May 1986 under 
other than honorable conditions.  Such discharge constitutes 
a bar to payment of VA benefits based on that period of 
service.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 
3.12, 3.13 (2004).  


The Board notes that the veteran is not claiming that he has 
PTSD or a psychiatric disorder resulting from any events 
during that period of service, and therefore, the Board will 
only consider the question of whether he suffers from a 
psychiatric disorder, including PTSD, as a result of his 
honorable period of service from August 1974 to July 1978.  

The veteran does not allege that he was involved in combat.  
His service personnel records and records from the Department 
of the Navy indicate he was stationed on the USS Forestall in 
January 1978 when a plane indeed did crash on the flight deck 
of the ship, killing two deck crewmen and injuring 10 others, 
as well as causing a small fire on the deck.  At that time, 
the ship was operating off the coast of Florida.  These 
records also indicate he may have been aboard the ship when 
there were two separate air crashes, which killed one pilot 
and injured another.  As such, this alleged stressor has been 
objectively confirmed.  See Pentecost v. Principi, 
16 Vet. App. 124, 128- 29 (2002) (a veteran must offer 
credible, independent evidence of a stressful event, such as 
unit records, in order to imply personal exposure to the 
stressor).  

But regardless of this, even conceding that he experienced 
the stressors during service that he alleges (or at least 
some of them), the weight of the medical evidence currently 
of record still does not indicate that he now has PTSD as a 
result of those events.  He has been diagnosed with PTSD 
related to stressful experiences by some medical personnel.  
This much is acknowledged.  But from all accounts, 
they merely relied on the history given by the veteran and 
did not discuss the reasoning upon which their assumptions 
were based.  Generally, when a medical opinion relies at 
least partially on the veteran's rendition of his medical 
history, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993).



In comparison, the Board affords greater probative weight to 
the statements of the several medical personnel, both VA and 
private, who opined differently and concluded the veteran 
does not have PTSD or any psychiatric disorder due to his 
service in the military.  Most of these examiner's reviewed 
his pertinent history, which includes diagnoses of PTSD 
stemming from unfortunate childhood experiences, and evidence 
that he attributes the start of his psychiatric problems to 
his wife leaving him in 1985, subsequent to his honorable 
period of service.  They also note that he may have been 
exaggerating his symptoms to obtain VA benefits.  This, in 
turn, calls into question his credibility.

And proof that the veteran has the condition claimed (i.e., 
PTSD) is a threshold minimum requirement for granting service 
connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See also 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability, there can be no valid claim.  See, too, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes.  As well, see Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

The veteran's assertions that he has PTSD and psychiatric 
problems related to his honorable period of service, as well 
as the same statements from his family, do not constitute 
competent evidence that he has PTSD or a psychiatric disorder 
related to service.  As laypersons, they simply are not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  So their opinions have no probative weight 
in addressing this determinative issue.

The Board notes the request of the veteran's representative 
for another VA examination because the examiner who conducted 
the latest, April 2004, examination found that the veteran 
was a malingerer.  The representative maintains that this 
opinion is inaccurate.  The Board also notes that another VA 
examiner and a private treating physician have also 
determined that the veteran is a malingerer.  Therefore, the 
Board determines that obtaining another VA examination is 
unnecessary in light of the multiple opinions already of 
record from several different examiners that the veteran does 
not have a psychiatric disorder, to include depression or 
PTSD, related to his military service.

For all these reasons, the claim for service connection for a 
psychiatric disorder, inclusive of depression and PTSD, must 
be denied because the preponderance of the evidence is 
unfavorable - meaning there is no doubt to resolve in the 
veteran's favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

The claim for service connection for a psychiatric disorder, 
including PTSD and depression, is denied.


REMAND

The veteran's representative contends that the examinations 
of record are inadequate to evaluate the veteran's low back 
disability under the applicable rating criteria, and 
specifically, for any functional impairment of the low back 
due to pain.  The representative maintains this even though 
the Board remanded this claim to the RO in March 2004 for 
such an examination and such examination subsequently was 
conducted in April 2004. 

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  
They even more recently were revised effective September 26, 
2003, at which time the diagnostic codes were renumbered, 
including the renumbering of DC 5293 to DC 5243.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, 
DC 5243 (2004) ("the new criteria").  The new criteria, for 
example, require reporting the veteran's lumbar motion in all 
6 directions and commenting on the presence or absence of 
incapacitating episodes.

Bare in mind, however, that the interim and new criteria - 
even if more favorable to the veteran's claim for a higher 
initial rating for his low back disability, only can be 
applied as of their respective effective dates.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruling Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Also see 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).

The examinations of record do not contain sufficient 
information to determine the severity of the veteran's low 
back disability according to either the old or the revised 
standards.  These examinations failed to include any findings 
or discussion concerning the degree of functional impairment 
of the low back under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, the United States Court of Appeals for Veterans 
Claims (Court), held that any identified functional loss 
should be, if feasible, expressed in terms of additional 
range of motion loss.  This can be due to, say, painful 
motion, premature fatigability, incoordination, or the like.

In addition, an opinion should be rendered whether the 
veteran has any intervertebral disc syndrome (IVDS) related 
to his service-connected low back disability.  So, on remand, 
the extent of overall impairment attributable to these 
conditions must be considered.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he provide the complete 
names, addresses, and dates of any 
additional sources of treatment (VA, 
private or other) that he has received 
since service for any low back 
disability.  This is not meant to include 
treatment records already on file.  And 
after obtaining any necessary 
authorization, the RO should contact the 
sources identified and obtain copies of 
the records in their possession in 
accordance with 38 C.F.R. § 3.159.

2.  Following the receipt of any 
additional records, schedule the veteran 
for another VA examination to determine 
the current severity of his low back 
disability, particularly according to the 
revised rating standards.  In addition, 
the examiner should expressly indicate 
whether it is at least as likely as not 
that any radiculopathy involving the 
lower extremities, if present, was caused 
by the service-connected low back 
disability.  

Aside from addressing the range of motion 
of the lumbar spine, the examiner is 
requested to specifically address the 
extent, if any, of functional loss of use 
of the lumbar spine due to pain/painful 
motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  And if possible, these 
findings should be portrayed in terms of 
degrees of additional loss of motion.

The examining physician also should 
report the number of incapacitating 
episodes the veteran has experienced, and 
their duration, in the past 12 months.  
(Note:  an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) that 
requires bed rest prescribed by a 
physician and treatment by a physician).



As well, the examining physician should 
arrange for any tests or studies deemed 
appropriate to determine the presence of 
any sciatic neuropathy associated with 
any intervertebral disc condition.  The 
examiner must comment on the degree of 
attacks (moderate or severe), if they are 
recurrent, and if there is intermittent 
relief.  If the veteran does not have 
attacks, then this finding should be 
stated in the report.  If there is 
evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
any intervertebral disc condition found 
should be characterized in terms of 
either mild, moderate, severe, or 
pronounced.

To facilitate making these 
determinations, the claims folder and a 
copy of this remand must be made 
available to the examiner prior to the 
examination for a review of the veteran's 
pertinent medical history.  The examiner 
should opine whether objective findings 
exist to support any subjective 
complaints reported by the veteran.  

3.  Then readjudicate the claim for a 
higher rating for the residuals of the 
low back injury in light of the 
additional evidence obtained.  The 
readjudication should consider the 
severity of the low back condition under 
both the old and new criteria for rating 
spinal disabilities.  If the claim 
continues to be denied, send the veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


